 USDC IN/ND case 3:21-cv-00147-JD-MGG document 7 filed 04/30/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DEONDRE LANGSTON,

               Plaintiff,

                      v.                            CAUSE NO. 3:21-CV-147-JD-MGG

 ALKALA, et al.,

               Defendants.

                                 OPINION AND ORDER

       Deondre Langston, a prisoner without a lawyer, filed a complaint (ECF 1) against

Correctional Officer Alkala and Sgt. M. Gannon alleging that they were deliberately

indifferent to his medical needs following a seizure on December 4, 2020. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits

of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       According to the complaint, Langston had a seizure at 8:05 p.m. on December 4,

2020. He could not alert guards to his seizure because he did not have an intercom in

his cell. Another inmate tried to alert guards to Langston’s condition, but he was

unsuccessful. Langston asserts that the guards should have been walking the range
 USDC IN/ND case 3:21-cv-00147-JD-MGG document 7 filed 04/30/21 page 2 of 5


every 30 to 40 minutes to check on inmates, but Correctional Officer Alkala did not

walk the range as required. Officer Alkala and Sgt. Gannon walked the range around

10:08 and Langston told them about his seizure. Officer Alkala indicated that he “didn’t

give a fuck.” ECF 1 at 2. After learning of Langston’s seizure, neither Officer Alkala nor

Sgt. Gannon sought medical attention for Langston.

       Under the Eighth Amendment, inmates are entitled to adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner must satisfy

both an objective and subjective component by showing: (1) his medical need was

objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference

means that the defendant “acted in an intentional or criminally reckless manner, i.e., the

defendant must have known that the plaintiff was at serious risk of being harmed and

decided not to do anything to prevent that harm from occurring even though he could

have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). For a medical

professional to be held liable for deliberate indifference to an inmate’s medical needs,

he or she must make a decision that represents “such a substantial departure from

accepted professional judgment, practice, or standards, as to demonstrate that the

person responsible actually did not base the decision on such a judgment.” Jackson v.

Kotter, 541 F.3d 688, 697 (7th Cir. 2008).


                                               2
 USDC IN/ND case 3:21-cv-00147-JD-MGG document 7 filed 04/30/21 page 3 of 5


       Here, giving Langston the benefit of the inferences to which he is entitled at this

stage of the proceedings, he has alleged facts from which it can be inferred that Officer

Alkala and Sgt. Gannon were each deliberately indifferent to his need for medical care

when they learned of his seizure at 10:08 but took no steps to obtain medical care on his

behalf. Therefore, he will be granted leave to proceed against them on this claim.

       However, Langston also alleges that he was unable to report his seizure sooner

because Officer Alkala violated the IDOC’s policies. Policy violations do not amount to

constitutional violations. Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (“However,

42 U.S.C. § 1983 protects plaintiffs from constitutional violations, not violations of state

laws or, in this case, departmental regulations and police practices.”). Therefore, he may

not proceed on this claim.

       Langston also alleges that Officer Alkala “left [him] in toilet water until 3:40

a.m.” and Sgt. Gannon left him “sitting in and/or standing in toilet water until 3:40

a.m.” ECF 1 at 2-3. These allegations are too vague – it is not clear from the complaint

what happened. To the extent he is alleging that he urinated on himself when he had a

seizure and Officer Alkala and Sgt. Gannon did not allow him to clean up for over five

hours, his allegations do not state a claim. The Eighth Amendment prohibits conditions

of confinement that deny inmates “the minimal civilized measure of life’s necessities.”

Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008) (citations omitted). In evaluating an

Eighth Amendment claim, courts conduct both an objective and a subjective inquiry.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective prong asks whether the alleged

deprivation is “sufficiently serious” that the action or inaction of a prison official leads


                                              3
 USDC IN/ND case 3:21-cv-00147-JD-MGG document 7 filed 04/30/21 page 4 of 5


to “the denial of the minimal civilized measure of life's necessities.” Id. (citations

omitted). Although “the Constitution does not mandate comfortable prisons,” Rhodes v.

Chapman, 452 U.S. 337, 349 (1981), inmates are entitled to adequate food, clothing,

shelter, bedding, hygiene materials, and sanitation. Knight v. Wiseman, 590 F.3d 458, 463

(7th Cir. 2009); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006). On the subjective

prong, the prisoner must show the defendant acted with deliberate indifference to the

inmate’s health or safety. Farmer, 511 U.S. at 834. As the Seventh Circuit has explained:

       [C]onduct is deliberately indifferent when the official has acted in an
       intentional or criminally reckless manner, i.e., the defendant must have
       known that the plaintiff was at serious risk of being harmed and decided
       not to do anything to prevent that harm from occurring even though he
       could have easily done so.

       Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal citations and

quotation marks omitted); see also Reed v. McBride, 178 F.3d 849, 855 (7th Cir. 1999)

(where inmate complained about severe deprivations but was ignored, he established a

“prototypical case of deliberate indifference.”). Although Officer Alkala and Sgt.

Gannon allegedly knew about the seizure around 10:08 p.m., nothing in the complaint

indicates that they knew of these additional circumstances.

       For these reasons, the court:

       (1) GRANTS Deondre Langston leave to proceed against Correctional Officer

Alkala and Sgt. Gannon in their individual capacities for monetary damages for

deliberate indifference to his need for medical attention following a seizure on

December 4, 2020, in violation of the Eighth Amendment;

       (2) DISMISSES all other claims;


                                               4
 USDC IN/ND case 3:21-cv-00147-JD-MGG document 7 filed 04/30/21 page 5 of 5


       (3) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Correctional Officer Alkala and Sgt. Gannon at the Indiana Department of Correction

with a copy of this order and the complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d);

       (4) ORDERS Indiana Department of Correction to provide the full name, date of

birth, and last known home address of any defendant that does not waive service, if

they have such information; and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Correctional Officer Alkala

and Sgt. Gannon respond, as provided for in the Federal Rules of Civil Procedure and

N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave

to proceed in this screening order.

       SO ORDERED on April 30, 2021

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                            5
